Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, and 5 are currently amended.
Claims 2 and 3 are canceled.
Claims 1, 4, and 5 are pending in the current application.
112f claim interpretation is has been withdrawn based on applicant’s amendments/arguments.
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP2011085999) in view of Ono (U.S. Publication No. 20200325651).
Regarding claim 1: 
Hiroaki teaches:
A work vehicle including a swing body that supports a work equipment comprising: an imaging device provided on the swing body that captures an image in which a work target is shown; (“The onboard camera 14 is disposed in the moving direction of the unmanned vehicle B and acquires an image of the moving area.” [0017])
an image transmission unit that transmits the image captured by the imaging device to a control device; (“the vehicle control computer 10 transmits, to the remote control device C, the optical axis attitude (direction) information of the onboard camera 14 using an image acquired by the onboard camera 14, a moving speed, an acceleration obtained by the vertical gyro 16, and the like.” [0050])
an operation signal reception unit that receives an operation signal from the control device; (“Transmit the input travel route information (start position / curvature, etc.), the travel instruction speed, and the time stamp Timg of the image used to generate the travel instruction speed to the unmanned vehicle B.” [0059]; here it shows that an operation signal is sent to the unmanned vehicle.)
and an operation control unit that limits an operation amount of the operation signal received according to a transmission status of the image; ("The vehicle position at the time at which the unmanned vehicle B is actually controlled is estimated based on the travel route and the communication delay time estimated at Step 3." [0053]; here it shows that the control of the unmanned vehicle is controlled based on the communication delay calculated in step 3. Paragraph [0037] shows that the delay is calculated based on a transmission status of an image.)
a return image reception unit that receives the image returned from the control device; ("The remote control computer 31 includes a CPU ( Central Processing Unit ), an interface circuit, and the like, and displays the following functions by executing a required program. A function of estimating a communication delay time between an unmanned vehicle (mobile body) B and a remote control device C. This function is called "delay time estimation means 31 A". In this embodiment, between the unmanned vehicle B and the remote control device C, the round-trip time of data is estimated in the manner of ping. Alternatively, GPS may be mounted on both unmanned vehicle B and remote control device C, and the GPS may be used to perform time synchronization with high accuracy by both computers, and the delay time may be estimated based on the time stamp of the received data." [0036]; here it shows that the remote control computer can ping the CPU for the unmanned vehicle shown in paragraph [0013])
and a transmission status specifying unit that specifies the transmission status based on the image transmitted by the image transmission unit and the image received by the return image reception unit, wherein the transmission status specifying unit specifies the transmission status based on a difference between a transmission time of the image and a reception time of the image. (“The vehicle position at the time at which the unmanned vehicle B is actually controlled is estimated based on the travel route and the communication delay time estimated at Step 3. In brief, taking into consideration the communication delay time and the processing time Tp of the forward return path of the communication, the total delay time is set to = 2 × Td Tp. (Equation 6), and the position (dX, dY) T at which the unmanned vehicle B will travel is estimated.” [0053]; here it shows that the processor specifies a total delay time (transmission status) based on the forward return path of the communication (difference between a transmission time of the image and a reception time of the image.))
Hiroaki teaches the features of claim 1 for a general vehicle but does not explicitly teach that the vehicle is a work vehicle with a swing body, however,
Ono teaches:
A work vehicle including a swing body that supports a work equipment (“A motor grader according to the present invention includes a vehicular body frame, a swing circle revolvable with respect to the vehicular body frame, a shift cylinder assembly attached to the swing circle as being swingable with respect to the swing circle, and a blade removably attached to the shift cylinder assembly.” [0008])
Hiroaki and Ono are analogous art because they are in the same field of art, remote controlled vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle as taught by Hiroaki to be a work vehicle as taught by Ono in order for the vehicle to be a work vehicle that includes a swing body that supports a work equipment. The teaching suggestion/motivation to combine is that the swing body is still a vehicle and no other limitations in the claim language are specific to a swing body. 

Regarding claim 4:
Hiroaki teaches:
A control device of a remote operation room comprising: a processor that includes; an image reception unit that receives an image from a work vehicle including an imaging device; a display unit that displays the image; (“a display unit for displaying an image acquired by the imaging unit, and an image displayed on the display unit.” [0007] here it shows a display unit that receives an image from an imaging unit and is able to display it. Paragraph [0036] shows a CPU for a remote control computer.)
an operation signal input unit that receives an input of an operation signal of the work vehicle; (“A remote control system which is provided with a steering part for inputting steering information including moving instruction data for a moving body and which is connected via a radio communication line” [0007]; here it shows a remote control system with a steering part that is used to input steering instruction data for the work vehicle. Paragraph [0035] for example shows a joystick used for turning an unmanned vehicle.)
an operation signal transmission unit that limits an operation signal according to a transmission status of the image and transmits the operation signal to the work vehicle; ("The vehicle position at the time at which the unmanned vehicle B is actually controlled is estimated based on the travel route and the communication delay time estimated at Step 3." [0053]; here it shows that the control of the unmanned vehicle is controlled based on the communication delay calculated in step 3. Paragraph [0037] shows that the delay is calculated based on a transmission status of an image.)
a return image reception unit that receives the image returned from the work vehicle; ("The remote control computer 31 includes a CPU ( Central Processing Unit ), an interface circuit, and the like, and displays the following functions by executing a required program. A function of estimating a communication delay time between an unmanned vehicle (mobile body) B and a remote control device C. This function is called "delay time estimation means 31 A". In this embodiment, between the unmanned vehicle B and the remote control device C, the round-trip time of data is estimated in the manner of ping. Alternatively, GPS may be mounted on both unmanned vehicle B and remote control device C, and the GPS may be used to perform time synchronization with high accuracy by both computers, and the delay time may be estimated based on the time stamp of the received data." [0036]; here it shows that the remote control computer can ping the CPU for the unmanned vehicle shown in paragraph [0013].)
and a transmission status specifying unit that specifies the transmission status based on the image transmitted by the image transmission unit and the image received by the return image reception unit, wherein the transmission status specifying unit specifies the transmission status based on a difference between a transmission time of the image and a reception time of the image. (“The vehicle position at the time at which the unmanned vehicle B is actually controlled is estimated based on the travel route and the communication delay time estimated at Step 3. In brief, taking into consideration the communication delay time and the processing time Tp of the forward return path of the communication, the total delay time is set to = 2 × Td Tp. (Equation 6), and the position (dX, dY) T at which the unmanned vehicle B will travel is estimated.” [0053]; here it shows that the processor specifies a total delay time (transmission status) based on the forward return path of the communication (difference between a transmission time of the image and a reception time of the image.))
Hiroaki teaches the features of claim 1 for a general vehicle but does not explicitly teach that the vehicle is a work vehicle, however,
Ono teaches:
A work vehicle including a swing body that supports a work equipment (“A motor grader according to the present invention includes a vehicular body frame, a swing circle revolvable with respect to the vehicular body frame, a shift cylinder assembly attached to the swing circle as being swingable with respect to the swing circle, and a blade removably attached to the shift cylinder assembly.” [0008])
Hiroaki and Ono are analogous art because they are in the same field of art, remote controlled vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle as taught by Hiroaki to be a work vehicle as taught by Ono in order for the vehicle to be a work vehicle. The teaching suggestion/motivation to combine is that the swing body is still a vehicle and no other limitations in the claim language are specific to a swing body. 

Regarding claim 5:
Hiroaki teaches:
A method for controlling a work vehicle, the method comprising the steps of: capturing an image in which a work target is shown by the work vehicle; transmitting the captured image to a control device; (“The remote control system according to the present invention for achieving the above object is based on a moving body mounted with an imaging unit for acquiring an image of a moving area and a moving mechanism for moving within the moving area” [0007]; here it shows a imaging unit that captures an image of the moving area and a moving mechanism that moves a moving body based on the image.)
receiving an operation signal from the control device; (“A remote control system which is provided with a steering part for inputting steering information including moving instruction data for a moving body and which is connected via a radio communication line” [0007]; here it shows the remote control system with a steering part that is used to input steering instruction data to the work vehicle.)
controlling the work vehicle by limiting an operation amount of the operation signal received according to a transmission status of the image; ("The vehicle position at the time at which the unmanned vehicle B is actually controlled is estimated based on the travel route and the communication delay time estimated at Step 3." [0053]; here it shows that the control of the unmanned vehicle is controlled based on the communication delay calculated in step 3. Paragraph [0037] shows that the delay is calculated based on a transmission status of an image.)
receiving the image returned from the control device; (("The remote control computer 31 includes a CPU ( Central Processing Unit ), an interface circuit, and the like, and displays the following functions by executing a required program. A function of estimating a communication delay time between an unmanned vehicle (mobile body) B and a remote control device C. This function is called "delay time estimation means 31 A". In this embodiment, between the unmanned vehicle B and the remote control device C, the round-trip time of data is estimated in the manner of ping. Alternatively, GPS may be mounted on both unmanned vehicle B and remote control device C, and the GPS may be used to perform time synchronization with high accuracy by both computers, and the delay time may be estimated based on the time stamp of the received data." [0036]; here it shows that the remote control computer can ping the CPU for the unmanned vehicle shown in paragraph [0013].)
specifying the transmission status based on the image transmitted and the image received, wherein the transmission status is based on a difference between a transmission time of the image and a reception time of the image. (“The vehicle position at the time at which the unmanned vehicle B is actually controlled is estimated based on the travel route and the communication delay time estimated at Step 3. In brief, taking into consideration the communication delay time and the processing time Tp of the forward return path of the communication, the total delay time is set to = 2 × Td Tp. (Equation 6), and the position (dX, dY) T at which the unmanned vehicle B will travel is estimated.” [0053]; here it shows that the processor specifies a total delay time (transmission status) based on the forward return path of the communication (difference between a transmission time of the image and a reception time of the image.))
Hiroaki teaches the features of claim 1 for a general vehicle but does not explicitly teach that the vehicle is a work vehicle, however,
Ono teaches:
A work vehicle including a swing body that supports a work equipment (“A motor grader according to the present invention includes a vehicular body frame, a swing circle revolvable with respect to the vehicular body frame, a shift cylinder assembly attached to the swing circle as being swingable with respect to the swing circle, and a blade removably attached to the shift cylinder assembly.” [0008])
Hiroaki and Ono are analogous art because they are in the same field of art, remote controlled vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle as taught by Hiroaki to be a work vehicle as taught by Ono in order for the vehicle to be a work vehicle. The teaching suggestion/motivation to combine is that the swing body is still a vehicle and no other limitations in the claim language are specific to a swing body. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664